Citation Nr: 1827868	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial increased rating for residual scars, status-post vein stripping of both legs, currently evaluated as noncompensable (zero percent).

2. Entitlement to an initial increased rating for varicose veins of the right leg, currently evaluated as 10 percent disabling.

3.Entitlement to an initial increased rating for varicose veins of the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 until February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Cleveland, Ohio, Regional Office. 

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the last, March 2016, supplemental statement of the case (SSOC), evidence relevant to the claims has been added to the claims file by VA. When additional evidence is received by the AOJ prior to the transfer of records to the Board, an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal. 38 C.F.R. § 19.37 (2017).

The Board notes that during the August 2016 Board hearing, the Veteran alleged that his service-connected disabilities had worsened. Subsequent to the Veteran's August 2016 testimony, VA obtained an examination of the Veteran's legs in regard to a separate claim for service connection. Additionally, subsequent to the March 2016 SSOC, the Veteran underwent surgery in regard to his service-connected varicose veins. The June 2016 operation's report noted multiple incisions to the Veteran's symptomatic varicose veins of the left leg. The Board is conscious of the October 2017 VA examination in regard to varicose veins and scars. However, the examination report only noted the Veteran with scarring on his left foot, However, medical treatment records and previous VA examinations reflect the Veteran with numerous scars located on both legs. As such the Board finds that a VA examination accurately assessing the severity of the Veteran's service-connected disabilities on appeal in necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran in order to obtain any additional pertinent records identified by the Veteran during the course of the remand, following the receipt of any necessary authorizations from the Veteran, and associate those records with the claims file.

2. Schedule the Veteran for VA examination to assess the current severity of his service-connected varicose veins of bilateral legs and residual scars, status-post vein stripping of both legs disabilities. All indicated tests and studies shall be conducted.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the varicose veins of bilateral legs and residual scars.

3. Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record. If any benefit sought remains denied, the Veteran should be issued a Supplemental Statement of the Case addressing all issues in appellate status, and the appeal returned for appellate review. An appropriate period of time should be allowed for response.is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




